Appeal by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered October 12, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s statement, "I’m going to kill you”, as well as the fact that he fired five gunshots aimed in the victim’s direction, comprised sufficient evidence of the defendant’s intent to kill (see, People v Barnes, 50 NY2d 375, 381; People v Culpepper, 118 AD2d 866, appeal denied 68 NY2d 667).
We examined the defendant’s remaining contentions and find them to be without merit (see, People v Duffy, 36 NY2d *648258, 262-263, cert denied 423 US 861; People v Suitte, 90 AD2d 80, 85-86). Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.